


Exhibit 10.3

   

STANDARD COMMERCIAL CORPORATION
SUPPLEMENTAL RETIREMENT PLAN

   

                    This agreement made and entered into this 27th day of March,
1990, by Standard Commercial Corporation, a corporation organized and existing
user the laws of the State of North Carolina, shall be effective the 1st day of
April, 1989.

 

PREAMBLE

 

          The principal objective of this Plan is to restore to Participants any
benefits that would otherwise be lost to them under the Standard Commercial
Corporation Defined Benefit Pension Plan because of limitations imposed by
Section 415 and 401 (a) (17) of the Internal Revenue Code.

   

SECTION I

 

DEFINITIONS

 

          Except as noted below, all words or phrases used herein shall have the
same meaning as is attributed to them in Article I of the Basic Plan.

 

          1.01   BASIC PLAN - The words “Basic Plan” mean the Standard
Commercial Corporation Defined Benefit Pension Plan as it may be amended from
time to time or any successor thereto.

 

          1.02   BOARD - The word “Board” means the Board of Directors of
Standard Commercial, and to the extent allowed by the Articles of Incorporation
of the Company, action by the Board may be taken by the Executive Committee.

 

          1.03   CODE - The word “Code” means the Internal Revenue Code of 1986,
as amended.

 

          1.04   COMPANY - The word “Company” means Standard Commercial
Corporation and any successor thereto and any other company which is authorized
by the Board to adopt the Plan and which, by direction of its board of directors
or highest executive authority, adopts the Plan by executing a participation
agreement.

 

          1.05   ERISA - The word “ERISA” means the Employee Retirement Income
and Security Act of 1974, as amended.

   

-1-




       

          1.06   EXCESS PENSION PLAN BENEFIT - The words “Excess Pension Plan
Benefit” mean a monthly pension, or the actuarial equivalent thereof, equal to
the benefit (as defined in Article IV of the Basic Plan) which would have been
payable to the Participant from the Basic Plan had the limitations imposed by
Section 415 and 401 (a) (17) of the Code not applied, less the actual benefit
payable from the Basic Plan or the actuarial equivalent thereof.

 

          1.07   PARTICIPANT - The word “Participant” means an employee of the
Company who is eligible to participate in the Plan in accordance with Section
3.02 and who elects to participate.

 

          1.08   PLAN - The word “Plan” means the Standard Commercial
Corporation Supplemental Retirement Plan.

   

SECTION II

 

BENEFITS

 

          2.01   A Participant will be entitled to receive Excess Pension Plan
Benefits under this Plan which may increase or decrease from time to time and
which shall be payable at the same time and in the same manner as are his
benefits under the Basic Plan.  If Section 415 prohibits any benefits from being
paid from the Basic Plan, this Plan shall provide all the benefits the Basic
Plan would have provided under the same conditions.

   

SECTION III

 

MISCELLANEOUS

 

          3.01  ADMINISTRATION. Full power and authority to construe, interpret,
and administer the Plan shall be vested in the Administrative Committee (the
“Committee”) appointed by the Board.  The Committee shall have the authority to
make determinations provided for or permitted to be made under the Plan, to
interpret the Plan, and to promulgate such rules and regulations, if any, as the
Committee considers necessary and appropriate for the implementation of the
Plan.

 

          3.02  ELIGIBILITY AND PARTICIPATION.  The Company, in its sole
discretion, shall establish eligibility qualifications for participation in the
Plan, provided the Company may designate such authority to any person, persons
or entity.  Participation shall be limited to key executives and a select group
of highly compensated employees of the Company, as such terms are defined in
ERISA.

   

-2-





       

          3.03  NON-ALIENATION.  Neither a Participant nor anyone claiming
through him shall have any right to commute, sell, assign, transfer or otherwise
convey the right to receive any payments hereunder, which payments and the
rights thereto hereby are expressly declared to be non-assignable and
non-transferable, nor shall any such right to receive payments hereunder be
subject nor shall any such right to receive payments hereunder be subject to the
claims of creditors of a Participant or anyone claiming through him to any
legal, equitable, or other proceeding or process for the enforcement of any
claims..

 

          3.04  TAX WITHHOLDING.   The Company may withhold from any payment
made by it under the Plan such amount or amounts as may be required for purposes
of complying with the tax withholding or other provisions of the Code or the
Social Security Act or any state income tax act or for purposes of paying any
estate, inheritance or other tax attributable to any amounts payable hereunder.

 

          3.05  NON-SECURED PROMISE. The rights under this Plan of a Participant
and any person or entity claiming through him shall be solely those of an
unsecured, general creditor of the Company.  Any asset acquired or held by the
Company shall not be deemed to be held by the Company for or on behalf of a
Participant, or any other person, or to be security for the performance of any
obligations hereunder of the Company, but shall, with respect to this Plan, be
and remain a general, unpledged, unrestricted asset of the Company.

 

          3.06  INDEPENDENCE OF PLAN. Except as otherwise expressly provided
herein, this Plan shall be independent of, and in addition to, any other
employment agreement or employment benefit agreement or plan or rights that may
exist from time to time between the parties hereto.  This Plan shall not be
deemed to constitute a contract of employment between the Company and a
Participant, nor shall any provision hereof restrict the right of the Company to
discharge a Participant, or restrict the right of a Participant to terminate his
employment with the Company.

 

          3.07  PLAN INTERPRETATION. The Paragraph headings used in this Plan
are for convenience or reference only and shall not be considered in construing
this Plan.  The masculine gender, where appearing in the text of the Plan will
be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates the contrary.

   

-3-




 

          3.08  RESPONSIBILITY FOR LEGAL EFFECT. Neither the Committee nor the
Company makes any representations or warranties, express or implied, or assumes
any responsibility concerning the legal, tax, or other implications or effects
of this Plan.

 

          3.09  COMMITTEE DETERMINATIONS FINAL. Each determination provided for
in the Plan with respect to its operation, interpretation and administration,
shall be made in the absolute discretion of the Committee.  Any such
determination shall be binding on all persons.

 

          3.10  AMENDMENT. The Company may, in its sole discretion amend the
Plan from time to time.  No such amendment shall reduce a Participant’s or a
Beneficiary’s benefits under the Plan to an amount less than an amount that he
would have been entitled to under the Plan on the later of the date the
amendment is adopted or made effective, as if the Plan had been terminated on
that date.

 

          3.11  TERMINATION AT THE COMPANY’S OPTION. Notwithstanding any other
provision of this Plan, the Company may terminate this Plan at any time if the
Company, in its sole and absolute discretion, determines that any change in
federal or state law, or judicial or administrative interpretation thereof, has
materially affected the Company’s cost of providing the benefits otherwise
payable under this Plan, or for any other reason whatsoever.  Upon such
termination, the sole amount payable to a Participant shall be calculated as if
the Participant terminated employment on the date the Plan terminated, and shall
be paid in a lump sum as soon as administratively possible after the termination
of the Plan.

 

          3.12  SUCCESSORS, ACQUISITIONS, MERGERS, CONSOLIDATIONS. The terms and
conditions of this Plan shall inure to the benefit of and bind the Company, the
Participants, their successors, assigns, and personal representatives.  The
Company agrees that it will not merge, consolidate, or otherwise be acquired by
any other business entity unless and until the surviving business entity shall
expressly assume and confirm in writing the obligations of the Company under
this Agreement.

 

          3.13  CONTROLLING LAW. The Plan shall be construed in accordance with
the laws of the state of North Carolina to the extent not preempted by laws of
the United States of America,

including ERISA.

   

SECTION IV

 

          4.01  CLAIMS PROCEDUIRE. Any claim by a Participant or his beneficiary
(hereinafter "Claimant") for benefits shall be submitted to the Committee.  The
Committee shall be responsible for deciding whether such claim is within the
scope provided by the Plan (a "Covered Claim") or is otherwise subject to
payment pursuant to the terms of any Plan, and for providing full and fair
review of the decision on such claim.  In addition, the Committee shall provide
a full and fair review in accordance with ERISA, including without limitation
Section 503 thereof.

   

-4-




       

          4.02  CONTENTS OF CLAIM. Each Claimant or other interested person
shall file with the Committee such pertinent information as the Committee may
specify, and in such manner and form as the Committee may specify or provide,
and such person shall not have any rights or be entitled to any benefits or
further benefits hereunder, as the case may be, unless such information is filed
by the Claimant or on behalf of the Claimant.  Each Claimant shall supply at
such times and in such manner as may be required, written proof that Covered
Claims were incurred or that the benefit is covered under the Plan.  If it is
determined that a Claimant has not incurred a Covered Claim or if the Claimant
shall fail to furnish such proof as is requested, no benefits or no further
benefits hereunder, as the case may be, shall be payable to such Claimant.

 

          4.03  NOTICE OF DECISION. Notice of a decision by the Committee with
respect to a claim shall be furnished to the Claimant within ninety (90) days
following the receipt of the claim by the Committee (or within ninety (90) days
following the expiration of the initial ninety (90) day period, in a case where
there are special circumstances requiring extension of time for processing the
claim).  If special circumstances require an extension of time for processing
the claim, written notice of the extension shall be furnished by the Committee
to the Claimant prior to the expiration of the initial ninety (90) day period.
 The notice of extension shall indicate the special circumstances requiring the
extension and the date by which the notice of decisions with respect to the
claim shall be furnished.  Commencement of benefit payments shall constitute
notice of approval of a claim to the extent of the amount of the approved
benefit. If such claim shall be wholly or partially denied, such notice shall be
in writing and worded in a manner calculated to be understood by the Claimant,
and shall set forth:  (i) the specific reason or reasons for the denial; (ii)
specific reference to pertinent provisions of the Plan on which the denial is
based; (iii) a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) an explanation of the Plan's claims review
procedure. If the Committee fails to notify the Claimant of the decision
regarding his claim in accordance with these "Claims Procedure" provisions, the
claim shall be deemed denied and the Claimant shall then be permitted to proceed
with the claims review procedure provided herein.

   

-5-




       

          4.04  APPEALING CLAIM DENIAL. Within sixty (60) days following receipt
by the Claimant of notice of the claim denial, or within sixty (60) days
following the close of the ninety (90) day period referred to herein, or if the
Committee fails to notify the Claimant of the decision within such ninety (90)
day period, the Claimant may appeal denial of the claim by filing a written
application for review with the Committee.  Following such request for review,
the Committee shall fully and fairly review the decision denying the claim.
 Prior to the decision of the Committee, the Claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing and request a review of the Committee of the decision denying the claim.
 Such a request shall be made in writing and filed with the Committee within
sixty (60) days after delivery to the Claimant of written notice of the
decision.  Such written request for review shall contain all additional
information which the Claimant wishes the Committee to consider.  The Committee
may hold a hearing or conduct an independent investigation regarding the merits
of the denied claim promptly, and within sixty (60) days following receipt by
the Committee of the request for review (or within one hundred and twenty (120)
days after such receipt, in a case where there are special circumstances
requiring extension of time for reviewing such denied claim) shall deliver the
decision to the Claimant in writing.  If the decision on review is not furnished
within the prescribed time, the claim shall be deemed denied on review.

 

          For all purposes under the Plan, the decision with respect to a claim
if no review is requested and the decision with respect to a claim if review is
requested shall be final, binding and conclusive on all interested parties as to
participation relating to the Plan.

 

          IN WITNESS WHEREOF, Standard Commercial Corporation has caused this
Agreement to be executed all as of the day and year first above written

     

STANDARD COMMERCIAL CORPORATION

         

BY:  /s/  Marvin W. Coghill, President

   

ATTEST:

     

(Corporate Seal)

         

BY:  /s/  Guy M. Ross, Secretary

     

-6-




   

NORTH CAROLINA

FIRST AMENDMENT
TO THE

WILSON COUNTY

STANDARD COMMERCIAL CORPORATION

SUPPLEMENTAL RETIREMENT PLAN

   

          THIS AMENDMENT, made and entered into this 14th day of December, 1994,
by Standard Commercial Corporation (the "Corporation"), a corporation organized
and existing under the laws of the State of North Carolina.

   

W I T N E S S E T H:

 

          WHEREAS, the Corporation has established and adopted the Standard
Commercial Corporation Supplemental Retirement Plan (the "Plan") effective April
1, 1989;

 

          WHEREAS, pursuant to section 3.10 of the Plan, the Corporation has
reserved the right to amend the Plan from time to time, in its sole discretion;

 

          WHEREAS, the Corporation desires to amend the Plan effective December
1, 1994 to provide that the Administrative Committee appointed under the Plan,
in its discretion, may specify the amount of compensation that shall be used in
calculating, solely for purposes of the Plan, the amount of a participant's
benefit under the Standard Commercial Corporation Defined Benefit Pension Plan
(the "Defined Benefit Plan");

 

          WHEREAS, pursuant to resolution of its Executive Committee, the
Corporation has authorized and directed its officers to execute such documents
and to take such other action as may be necessary to give effect to the
foregoing amendment to the Plan.

 

          NOW THEREFORE, in consideration of the premises herein contained, the
Plan is hereby amended effective December 1, 1994 by adding the following at the
end of section 1.06:

   

The Committee shall be entitled, in its discretion, to specify an amount of
compensation that shall be used in calculating, solely for purposes of this
Plan, the amount of a participant's benefit under the Basic Plan.

   

-1-




       

          IN WITNESS WHEREOF, the Corporation has caused this amendment to be
executed by its duly authorized officer and its corporate seal to be hereunto
affixed, all as of the date first written above.

     

CORPORATION:


 

STANDARD COMMERCIAL CORPORATION

     

By:  /s/  Guy M. Ross

 

Name:   Guy M. Ross

 

Title:     Vice President & Secretary

ATTEST:

     

BY:  /s/  Hampton R. Poole

     

(Corporate Seal)

     

-2-

 




 

RESOLUTIONS OF ADMINISTRATIVE COMMITTEE
UNDER THE
STANDARD COMMERCIAL CORPORATION
SUPPLEMENTAL RETIREMENT PLAN

   

          WHEREAS, Standard Commercial Corporation (the "Corporation") adopted
the Standard Commercial Corporation Supplemental Retirement Plan (the "Plan")
effective April 1, 1989, as amended effective December 1, 1994;

 

          WHEREAS, the undersigned were appointed by the Board of Directors of
the Corporation to serve as the Administrative Committee under the Plan (the
"Administrative Committee");

 

          WHEREAS, the Plan provides that the Administrative Committee, in its
discretion, may specify an amount of compensation that shall be used in
calculating, solely for purposes of the Plan, the amount of a participant's
benefit under the Standard Commercial Corporation Defined Benefit Pension Plan
(the "Defined Benefit Plan");

 

          WHEREAS, effective April 1, 1994, the annual salary payable to M. W.
Coghill (the "Participant") by the Corporation was reduced such that the amount
of compensation that will be taken into account for benefit calculation purposes
under the Defined Benefit Plan with respect to the Participant has been reduced
from $310,000 to $263,500 as of April 1, 1994;

 

          WHEREAS, in view of the decrease in the Participant's annual salary
effective April 1, 1994, the Corporation desires that the amount of compensation
that shall be taken into account in calculating, solely for purposes of the
Plan, the Participant's benefit under the Defined Benefit Plan shall be $310,000
for plan years ending on or after March 31, 1995.

 

          NOW, THEREFORE, BE IT RESOLVED, that in view of the decrease in the
annual salary payable to the Participant by the Corporation effective April 1,
1994, the Administrative Committee hereby specifies that the amount of
compensation that shall be taken into account in calculating, solely for
purposes of the Plan, the Participant's benefit under the Defined Benefit Plan
shall be $310,000 for plan years ending on or after March 31,1995.

 

          The foregoing resolution is adopted this 14th day of December 1994.

     

By:  /s/  G. M. Ross                                  

By:  /s/  E. C. Dilda                                 

              G. M. Ross

              E. C. Dilda

   

By:  /s/  D. L. Williams                            

By:  /s/  Edward A. Majeski                     

              D. L. Williams

              Edward A. Majeski

     

By:  /s/  Hampton R. Poole, Jr.                

 

              Hampton R. Poole, Jr.

   

-1-




   

NORTH CAROLINA

SECOND AMENDMENT
TO THE

WILSON COUNTY

STANDARD COMMERCIAL CORPORATION

SUPPLEMENTAL RETIREMENT PLAN

   

          THIS AMENDMENT, made and entered into this 25th day of November, 1996,
by Standard Commercial Corporation (the "Corporation"), a corporation organized
and existing under the laws of the State of North Carolina.

 

W I T N E S S E T H:

 

          WHEREAS, the Corporation has established and adopted the Standard
Commercial Corporation Supplemental Retirement Plan (the "Plan") effective April
1, 1989, as subsequently amended from time to time;

 

          WHEREAS, pursuant to section 3.10 of the Plan, the Corporation has
reserved the right to amend the Plan from time to time, in its sole discretion;

 

          WHEREAS, the Corporation desires to amend the Plan effective as of the
date of execution hereof to eliminate the lump sum optional form of
distribution;

 

          WHEREAS, pursuant to resolution of its Executive Committee, the
Corporation has authorized and directed its officers to execute such documents
and to take such other action as may be necessary to give effect to the
foregoing amendment to the Plan.

 

          NOW THEREFORE, in consideration of the premises herein contained, the
Plan is hereby amended effective as of the date of execution hereof as follows:

   

Section 2.01 of the Plan is amended by deleting the section in its entirety and
inserting in lieu thereof the following:

     

"2.01 A Participant will be entitled to receive Excess Pension Plan Benefits
under this Plan which may increase or decrease from time to time and which shall
be payable at the same time as are his benefits under the Basic Plan. Such
Excess Pension Plan Benefits shall be paid in the same manner in which the
Participant's Basic Benefits are paid; provided, however, a lump sum
distribution shall not be available under this Plan. If the Participant elects
to receive his Basic Benefits in the form of a lump sum distribution, he shall
make a separate election as to the manner in which Excess Pension Plan Benefits
shall be paid hereunder. If Section 415 prohibits any benefits from being paid
from the Basic Plan, this Plan shall provide all the benefits the Basic Plan
would have provided under the same conditions, subject to the distribution form
restriction stated above."

   

-1-




       

          IN WITNESS WHEREOF, the Corporation has caused this amendment to be
executed by its duly authorized officer and its corporate seal to be hereunto
affixed, all as of the date first written above.

     

CORPORATION:


 

STANDARD COMMERCIAL CORPORATION

     

By:  /s/  Guy M. Ross

 

Name:   Guy M. Ross

 

Title:     Vice President & Secretary

ATTEST:

     

BY:  /s/  Hampton R. Poole

     

(Corporate Seal)

     

-2-




   

RESOLUTIONS OF ADMINISTRATIVE COMMITTEE
UNDER THE
STANDARD COMMERCIAL CORPORATION
SUPPLEMENTAL RETIREMENT PLAN

   

          WHEREAS, Standard Commercial Corporation (the "Corporation") adopted
the Standard Commercial Corporation Supplemental Retirement Plan (the "Plan")
effective April 1, 1989, as amended effective December 1, 1994;

 

          WHEREAS, the undersigned were appointed by the Board of Directors of
the Corporation to serve as the Administrative Committee under the Plan (the
"Administrative Committee");

 

          WHEREAS, the Plan provides that the Administrative Committee, in its
discretion, may specify an amount of compensation that shall be used in
calculating, solely for purposes of the Plan, the amount of the participant's
benefit under the Standard Commercial Corporation Defined Benefit Pension Plan
and Trust (the "Defined Benefit Plan");

 

          WHEREAS, effective April 1, 1994, the annual salary payable to M. W.
Coghill (the "Participant") by the Corporation was reduced such that the amount
of compensation taken into account for benefit calculation purposes under the
Defined Benefit Plan with respect to the Participant was reduced from $310,000
to $263,500 as of April 1, 1994;

 

          WHEREAS, in view of the decrease in the Participant's annual salary
effective April 1, 1994, the Administrative Committee previously specified that
the amount of compensation to be taken into the account in calculating, solely
for the purposes of the Plan, the Participant's benefit under the Defined
Benefit Plan shall be $310,000 for plan years ending on or after March 31, 1995;

 

          WHEREAS, the Participant's annual salary has since been increased to
an amount above $310,000;

 

          WHEREAS, The Administrative Committee intends that the amount of
compensation to be taken into account in calculating, solely for purposes of the
Plan, the Participant's benefit under the Defined Benefit Plan be the greater of
the Participant's actual compensation or $310,000, and desires to take
clarifying action at this time.

 

          NOW, THEREFORE, BE IT RESOLVED, that the Administrative Committee
hereby specifies that the amount of compensation that shall be taken into
account in calculating, solely for purposes of the Plan, the Participant's
benefit under the Defined Benefit Plan shall be the greater of the Participant's
actual compensation or $310,000 for plan years ending on or after March 31,1995.

   

-1-




       

          The foregoing resolution is adopted this 25th day of August 2000.

     

By:  /s/  Michael K. McDaniel                  

 

              Michael K. McDaniel

     

By:  /s/  Timothy S. Price                          

 

              Timothy S. Price

     

By:  /s/  Robert A. Sheets                          

 

              Robert A. Sheets

     

By:  /s/  Hampton R. Poole, Jr.                  

 

              Hampton R. Poole, Jr.

 

ALL THE MEMBERS OF THE ADMINISTRATIVE COMMITTEE

   

-2-















